EXHIBIT 32.2 CERTIFICATION OF DONALD R. RAMON PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Invesco Mortgage Capital Inc.’s (the “Company”) Amendment No. 1 to the Annual Report on Form 10-K/A for the period ended December31, 2009 (the “Report”), I, Donald R. Ramon, do hereby certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. the Report fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. April 29, 2010 /s/ Donald R. Ramon Donald R. Ramon Chief Financial Officer
